      Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 1 of 14 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 Darren Cole,
                                                        No.
         JURY Honorable
               Plaintiff, Steven C. Seeger
        v.                                             JURY TRIAL DEMANDED

 The City of Chicago,

                   Defendant.



                                          COMPLAINT
       1.       Since 2006, the Chicago Police Department (“CPD”) has continually abused and

harassed Plaintiff, Mr. Darren Cole, by subjecting him to over sixty unconstitutional detentions

during which its officers have threatened him with their guns; verbally and physically assaulted

him and at times detained him for many hours. CPD continually targets Mr. Cole because he

shares the same name and birthdate as an individual with an outstanding warrant. On multiple

occasions, Mr. Cole has pleaded with CPD officials to correct their records to reflect that he is

not the Darren Cole with the outstanding warrant. CPD and City officials have ignored Mr.

Cole’s pleas and further ignored his counsel’s efforts to resolve this matter without resorting to

litigation. The abuse and harassment Mr. Cole experiences at the hands of CPD has had a

devastating impact on his personal and professional life and has instilled in him a fear of being

harassed whenever he leaves his home—a fear that has only grown during the COVID-19

pandemic. This action is brought pursuant to 42 U.S.C. §1983 to redress the deprivation under

color of law of Mr. Cole’s rights as secured by the Fourth Amendment to the United States

Constitution. This Court’s intervention is urgently required to prevent CPD’s unlawful

harassment of Mr. Cole.
      Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 2 of 14 PageID #:2




                                   JURISDICTION & VENUE

           2.   This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a).

           3.   Venue is proper in this district under 28 U.S.C. § 1391(b) because the events

giving rise to the claims asserted in this complaint occurred in this judicial district.

                                              PARTIES

           4.   Plaintiff Darren Cole is a 50-year-old Black resident of Chicago, Illinois. He was

a resident of Chicago during all of the events mentioned in this complaint.

           5.   Defendant City of Chicago is and at all times mentioned herein was a

municipality organized and operating under the statutes of the State of Illinois to maintain the

CPD, which acts as the City’s agent in the areas of municipal law enforcement, and for which the

City is ultimately responsible.

                                   FACTUAL BACKGROUND
           6.   Since 2006, CPD officers have unconstitutionally detained Mr. Cole

approximately sixty times. Though the manner of detention varies—sometimes police threaten

Mr. Cole with violence, sometimes they do not; sometimes police take him to a police station,

sometimes they do not; sometimes police steal his possessions, sometimes they do not—the

common thread is that Mr. Cole is unconstitutionally detained pursuant to a warrant for an

entirely different individual who happens to have a similar name and driver’s license number,

one Darren H. Cole. (Emphasis added.)

           7.   On approximately ten of these occasions, police have additionally transported Mr.

Cole to Chicago police stations, typically on the west side and most often the 11th District

station.
      Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 3 of 14 PageID #:3




       8.      CPD officers unconstitutionally detained Plaintiff for the first time in or about the

Spring of 2006 while he was driving east on W. Jackson Blvd. near S. Washtenaw Ave. in

Chicago, IL. CPD officers pulled him over and subsequently told him that there was a warrant

out for his arrest. They held him for four hours before ultimately releasing him.

       9.      The morning after this first detention, Mr. Cole traveled to 11th District police

station at W. Harrison St. and S. Kedzie Ave. to clear up any inaccurate information that may

have led to the stop. He explained to the two CPD officers sitting behind the front desk that he

was pulled over and detained regarding a warrant that was not for him and asked how to prevent

a future reoccurrence. The officers told him that there was “nothing that they could do” and

advised him to always travel with his driver’s license, car insurance, and social security card to

prove his identity.

       10.     In or about September 2006, CPD officers pulled over Mr. Cole near the

intersection of W. 68th St. and S. Peoria St. in Chicago, IL. CPD officers handcuffed Mr. Cole

and told him that there was a warrant out for his arrest. They questioned him for approximately

one hour before eventually releasing him.

       11.     Approximately two months later, CPD officers again pulled over Mr. Cole near

the intersection of W. 68th St. and S. Peoria St. in Chicago, IL. A while male officer with a

mustache approached Mr. Cole’s vehicle with his gun drawn and pointed at Mr. Cole. The

officer ordered Mr. Cole out of his vehicle, handcuffed him, guided him to the rear of the

vehicle, and forced him to lay his face down on the trunk. The officer then pointed his gun at Mr.

Cole and ordered him to walk towards the police vehicle. He told Mr. Cole that “if you fucking

move I’ll shoot you,” and then demanded that Mr. Cole lay down on the ground. Mr. Cole was

forced to lay face first in snow. Eventually, the officers who had detained Mr. Cole in September
      Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 4 of 14 PageID #:4




2006 arrived on the scene and informed the officer holding Mr. Cole that he was not the subject

of the warrant. Mr. Cole was released after being detained for several hours.

       12.     Over the course of the next ten years, CPD officers repeatedly pulled over and

detained Mr. Cole under the false belief that there was a warrant out for his arrest. During these

detentions officers would often handcuff Mr. Cole and would usually hold him for two to four

hours before releasing him.

       13.     At approximately 5:00 PM on a summer evening in or about 2016 or 2017, CPD

officers pulled over Mr. Cole near the intersection of W. 5th Ave. and S. Albany Ave. in

Chicago, IL. The female officer who pulled him over informed him that he had turned without

using his turning signal. When backup CPD officers arrived, they notified Mr. Cole that there

was a warrant out for his arrest. When Mr. Cole attempted to explain that he was not the subject

of the warrant, a male Latinx officer punched him in the mouth. After CPD officers detained him

for several hours, Mr. Cole was released.

       14.     In or about 2017, CPD officers pulled over Mr. Cole near the intersection of S.

Western Ave. and W. Harrison St. in Chicago, IL while he was transporting a friend, who had

been in a motorcycle accident, to the hospital. Two officers, one Black and one white,

approached Mr. Cole and informed him that there was a warrant out for his arrest. Mr. Cole

attempted to explain that he was not the subject of the warrant, and the Black officer suggested

that they let him go. The white officer insisted that they detain Mr. Cole and called for backup.

When the backup officers arrived, one threatened to tase Mr. Cole. Officers then handcuffed Mr.

Cole and brought him to the 11th District police station, where he was held for several hours

before being released. Mr. Cole’s injured friend drove Mr. Cole’s car away from the scene.
      Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 5 of 14 PageID #:5




       15.       Around Summer of 2018, CPD officers pulled over Mr. Cole near the intersection

of W. Keystone St. and N. Thomas Ave. in Chicago, IL. The CPD officers ordered Mr. Cole out

of his vehicle and placed him in handcuffs. One officer led Mr. Cole to the front of his vehicle

and slammed Mr. Cole’s face on the hood, yelling at Mr. Cole. The officers detained Mr. Cole on

the street for approximately three hours, thoroughly searching his vehicle before ultimately

releasing him.

       16.       On or about the afternoon of April 1, 2019, CPD officers pulled over Mr. Cole

near W. Gladys Ave. and S. Laramie Ave. in Chicago, IL. Officers approached his vehicle with

guns drawn, and Mr. Cole provided the officers with some documentation he had accumulated

over the years to show his innocence—letters from CPD Sergeant Osborne and Marion County

Sheriff DeVore indicating that he was not the proper subject of the warrant, discussed below.

Police continued to hold him at gunpoint and eventually informed him that his license plate was

flagged as belonging to a person with an outstanding warrant. Police eventually released him,

saying, “hey, you need to do something about your license plates. I’m sorry.”

       17.       Several days after this stop, Mr. Cole took remedial steps as suggested: on or

about April 3, 2019, Mr. Cole travelled to the Department of Motor Vehicles (“DMV”) Office at

S. Laramie Ave. and W. Harrison St. in Chicago, IL. While speaking with a supervisor, Mr. Cole

called Chicago police in a proactive effort to bring parties he thought might help him into the

same space. The responding officer was one of the same officers who had pulled him over days

earlier. The officer and Mr. Cole spoke with the DMV supervisors, and contacted a DMV office

in Springfield, Illinois; at this time, the officer said “somebody’s got to do something about that

license plate” and DMV personnel told the group “that’s not him” and “y’all shouldn’t be
      Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 6 of 14 PageID #:6




locking him up.” Eventually, the group recommended that Mr. Cole travel to the Illinois State

Police office in Villa Park.

       18.     Later that same day, Mr. Cole travelled to the Illinois State Police (“ISP”) Office

in Villa Park, Illinois. Mr. Cole called Villa Park for police assistance prior to entry in a

proactive effort to prevent any confusion about his identity that could lead to another

unconstitutional detention. A Villa Park police officer arrived and, upon request, ran Mr. Cole’s

license plate. Mr. Cole and the officer pulled into the ISP parking lot, where an ISP supervisor

came and met them to inquire what was going on. Mr. Cole was informed by personnel there that

the problem regarding the mistaken warrant was the responsibility of Defendant City of Chicago,

and officers recommended that he retain a lawyer.

       19.     In approximately November 2019, CPD officers pulled over and wrongfully

detained Mr. Cole on the west side of Chicago, IL near the intersection of N. Western Ave. and

W. Lake St.

       20.     Mr. Cole again provided the officers with the documentation he had accumulated

over the years to show his innocence—letters from CPD Sergeant Osborne and Marion County

Sheriff DeVore indicating that he was not the proper subject of the warrant, discussed below—

but the officers still detained him, handcuffing him so tightly that his hands went numb and his

shoulders felt as if they were being pulled from their sockets

       21.     The CPD officers, upon information and belief operating out of CPD’s 11th

District station, called for backup despite being provided with Mr. Cole’s documentation. Three

additional squad cars arrived.

       22.     On December 7, 2020, Chicago Police Officer Wrightfeld (Star # 4925) detained

Mr. Cole for a malfunctioning brake light at N. Mayfield Ave. and W. Corcoran Pl. in Chicago,
      Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 7 of 14 PageID #:7




IL. During the stop, Mr. Cole called one of his lawyers who spoke with Officer Wrightfeld

regarding the warrant, and Officer Wrightfeld released Mr. Cole.

       23.     The specific incidents alleged above are not exhaustive. In addition to those

incidents, Mr. Cole has been unconstitutionally stopped and detained in a similar manner by

CPD officers on additional occasions.

       24.     Upon information and belief, none of the many CPD officers and CPD

supervisors who have stopped Mr. Cole and discovered his mistaken identity took any

meaningful steps to correct CPD records and recordkeeping to prevent future wrongful seizures.

                Mr. Cole has Made Repeated Efforts to Correct the Situation

       25.     Over the years, Mr. Cole has taken every remedial action he could think of to

attempt to live his life free from constant encumbrance as a result of police actions and inactions

concerning the outstanding warrant for Darren H. Cole.

       26.     In or about 2008 Mr. Cole travelled to CPD headquarters at E. 35th St. and S.

Michigan Ave. in Chicago, IL. At CPD headquarters, Mr. Cole was informed that he and the

holder of the warrant, Darren H. Cole, shared a birthday and a nearly identical driver’s license

number. Mr. Cole requested to be fingerprinted to prove that he was not Darren H. Cole, and was

fingerprinted, but no action was taken beyond his being told to carry his identification and social

security card at all times. Police also recommended that he go to 26th St. and California Ave. to

speak with representatives from the Sheriff’s Department. Upon his arrival there, the Cook

County Sheriff’s Department called the Marion County Sheriff’s Department, which indicated

that Mr. Cole should not be arrested on this warrant and indicated that responsibility fell on CPD

to correct the situation. On Mr. Cole’s next shift at work, however, Cook County Sheriffs
      Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 8 of 14 PageID #:8




appeared at his job with a warrant for his arrest. Mr. Cole was transported from his workplace to

the 16th District police station, detained for six hours, and then released.

       27.     Mr. Cole engaged the help of a law firm in 2014, through whose efforts he was

able to obtain a letter on official letterhead from the then-Sheriff of Marion County, Jerry

DeVore, indicating that Mr. Cole was not the Darren H. Cole who possessed an outstanding

warrant and should therefore not be detained on this warrant. Marion County Letter, attached to

and incorporated in this Complaint as Exhibit A. Mr. Cole carries this letter with him at all

times, and has shown it to CPD officers on multiple occasions in an attempt to avert lengthy

detention and harassment, but officers generally ignore this letter.

       28.     Mr. Cole also visited the 11th District police station in 2018 to attempt to clear up

the matter. At that time, he obtained a handwritten note from Sergeant Osborne (Star # 1316)

indicating that warrant W04W2579 was not for Mr. Cole and providing Sergeant Osborne’s

personal contact information for reference use by CPD officers in the event of a mistaken stop.

Letter from Sgt. Osborne, attached to and incorporated in this Complaint as Exhibit B. As

described above, however, CPD officers have continued to stop and detain Mr. Cole on the

incorrect warrant, generally ignoring this note.

  The Chicago Police Department’s Failure to Remedy Harassment Against Darren Cole
              Constitutes a Pattern or Practice of Deliberate Indifference
       29.     Mr. Cole has been subjected to approximately 60 unconstitutional detentions

since approximately 2006. During these incidents he has frequently been held upwards of four to

six hours while the CPD verifies that the warrant on which he was detained was not his own.

       30.     Mr. Cole has been fingerprinted by the CPD multiple times during these

unconstitutional detentions.
      Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 9 of 14 PageID #:9




       31.     Mr. Cole has never been charged with any offense as a result of these

unconstitutional detentions.

       32.     CPD officers and supervisors have demonstrated that they know Mr. Cole has

been repeatedly harassed with unconstitutional detentions. Multiple CPD officers and

supervisors from west side police stations, particularly, upon information and belief, in the 11th

District, have recognized Mr. Cole during incidents of unconstitutional detention and have on

several occasions told other CPD officers that “he’s not the guy” or “the warrant’s not for him.”

       33.     Upon information and belief, after each detention, CPD officers generated

documents including contact cards, arrest reports, and activity reports that described Mr. Cole’s

mistaken identity. Each of these documents were reviewed by supervisors who took no action to

prevent future arrests.

       34.     A high-ranking CPD officer was made aware of Mr. Cole being mistaken for

Darren H. Cole and unconstitutionally detained, and the only step that he took was to provide

Mr. Cole with a short handwritten note, advising him to present the note to CPD officers when

he is stopped, instead of taking steps to ensure that Mr. Cole is no longer unlawfully stopped. See

Exhibit B. Mr. Cole has produced this note for CPD officers during subsequent incidents, but he

has continued to be unconstitutionally detained.

       35.     The CPD’s failure to take any real steps to remedy Mr. Cole’s ongoing

harassment despite clear knowledge that he is not the subject of any active warrants violates Mr.

Cole’s Fourth Amendment right against unlawful seizure.

       36.     CPD’s primary tool for managing information is the CLEAR system. CLEAR is a

large information database that allows officers “to complete reports such as Tactical Response
     Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 10 of 14 PageID #:10




Reports and Investigatory Stop Reports, as well as search for completed reports.”1 CLEAR

contains information from many distinct “applications,” including “Investigative Alerts, Sex

Offenders, Cases, Adults and Juvenile Arrests, Search Warrants, Illinois Department of

Corrections Records, Adult and Juvenile Warrants, Traffic Stops, Tactical Response, Contact

Cards, Missing Persons, and Inventories.”2 All information entered into CLEAR is automatically

saved to CPD’s data warehouse.3

        37.      CPD has failed to use its data collection and management systems, including

CLEAR, in a manner that ensures that accurate records are maintained to protect the

constitutional rights of Chicago residents. CPD has been on notice that these systems are

deficient. For example:

              a. The Department of Justice’s investigation of CPD and subsequent report revealed

                 that the deficiencies within CPD’s information management systems “contribute

                 to the Department’s failure to identify and correct unconstitutional policing.”4

                 Within CLEAR, there are “several discrete, disconnected modules,” and

                 information is generally not accessible across modules.5 As a result, “information

                 is siloed, inaccurate, and incomplete . . . . supervisors are not able to properly

                 review activity, [and] command staff are not able to properly discern patterns and




1
  City of Chicago Office of Inspector General, Review of the Chicago Police Department’s “Gang Database” 19
(April 2019), https://igchicago.org/wp-content/uploads/2019/04/OIG-CPD-Gang-Database-Review.pdf
2
  Id.
3
  Id.
4
  United States Department of Justice Civil Rights Division & United States Attorney’s Office Northern District of
Illinois, Investigation of the Chicago Police Department 124 (Jan. 2017),
https://www.justice.gov/opa/file/925846/download.
5
  Id.
     Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 11 of 14 PageID #:11




                 deficiencies.”6 Due to these deficiencies, “personnel within CPD often lack access

                 to the data that would help them perform their duties.”7

              b. The Police Accountability Task Force (“PATF”) Report reached the same

                 conclusions. The PATF Report found that CPD’s technology systems were

                 “[o]utdated, inadequate, and fragmented,” and found that CLEAR specifically

                 offers “limited functionality.”8

              c. The City of Chicago Office of the Inspector General conducted a review of CPD’s

                 Gang Database (“OIG Report”), which revealed similar deficiencies.9 The OIG

                 Report explains that “CPD’s gang information contains incomplete and

                 contradictory data.”10 One of the OIG Report’s primary findings is that “CPD’s

                 gang arrest cards raise significant data quality concerns,” as those cards were

                 often found to contain inaccurate information. While the OIG Report was limited

                 to findings related to the Gang Database, it offers further evidence that CPD’s

                 data management practices are flawed, and that CPD has been on notice of those

                 deficiencies.11

                               The Harms to Mr. Cole Are Significant

        38.      Mr. Cole’s injuries are significant. His liberty has been restrained on numerous

occasions during the course of wrongful detentions, and he was held at gunpoint by CPD officers

during the course of one of these wrongful detentions.


6
  Id.
7
  Id. at 125.
8
  Police Accountability Task Force, Recommendations for Reform: Restoring Trust Between the Chicago Police and
the Communities They Serve 79, 80 (April 2016), https://chicagopatf.org/wp-
content/uploads/2016/04/PATF_Final_Report_4_13_16-1.pdf.
9
  City of Chicago Office of the Inspector General, supra note 1.
10
   Id. at 2.
11
   Id. at 48.
    Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 12 of 14 PageID #:12




          39.   As a result of frequent police detentions pursuant to the wrongful warrant, Mr.

Cole’s children will no longer ride with him in any car that is registered to him. He was unable to

visit his father on his deathbed, and has refrained from visiting his elderly mother, in addition to

opting against other social and community activities, as a result of fear and terror accompanying

police detentions and police conduct. His personal relationships have been strained due to CPD’s

frequent unconstitutional detentions.

          40.   Mr. Cole has been forced to take public transit during a pandemic, despite his

condition of having asthma, due to the fear and terror accompanying police detentions and police

conduct, made worse by the fear that he will be exposed to COVID-19 if he is detained. In

addition, Mr. Cole has had difficulty obtaining jobs as a result of the incorrect warrant.

          41.   Mr. Cole lives in a state of perpetual tension and unease; at any moment, he could

be wrongfully stopped by police and subjected to danger to his life despite copious indications,

known to both CPD and the City of Chicago, that he is not the individual sought by the warrant.

                                         LEGAL CLAIMS
                                   COUNT I – 42 U.S.C. § 1983
                      Unlawful Policy and Practice - Fourth Amendment
          42.   Plaintiff repeats and re-alleges the foregoing paragraphs as if fully set forth

herein.

          43.   Count I is alleged against Defendant City of Chicago.

          44.   The City of Chicago has engaged in a pattern of Fourth Amendment violations

against Plaintiff, has failed to take any reasonable steps to ensure that Plaintiff will not continue

to be stopped and held without cause, and as such Plaintiff has a reasonable fear that these

violations of his right to be free from unreasonable seizures will continue.
    Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 13 of 14 PageID #:13




       45.     The City of Chicago, through its Police Department, Police Superintendent,

Police Board, Mayor, and City Council has interrelated de facto policies, practices, and customs

which included, inter alia:

                      a.      Failure to maintain an adequate data management system that

               would prevent CPD officers from unconstitutionally detaining people;

                      b.      Failure to take all necessary steps to ensure the identity of a

               suspect before subjecting them to prolonged detention;

                      c.      Failure to effectively use CLEAR to protect against

               unconstitutional detention due to mistaken identity;

       46.     The interrelated policies, practices, and customs alleged above are or should be

well-known within the CPD.

       47.     The CPD is aware of the harms suffered by Plaintiff as a result of the interrelated

policies, practices, and customs alleged above.

       48.     The City has implemented, enforced, encouraged, and sanctioned CPD’s policies,

practices, and customs alleged above in violation of Plaintiff’s Fourth Amendment rights.

       49.     As a direct and proximate result of the actions of the City and CPD, the Fourth

Amendment rights of Plaintiff have been violated.

                                   REQUEST FOR RELIEF
       WHEREFORE, Plaintiff requests that this Court enter judgement in his favor against the

Defendant and enter an Order requiring the following actions:

   a. Enjoining Defendant to (1) take immediate steps to ensure that CPD officers will no

       longer unlawfully detain or arrest Mr. Cole, including making appropriate notations in all

       relevant warrant and CLEAR databases; (2) provide Mr. Cole with official
    Case: 1:21-cv-01640 Document #: 1 Filed: 03/25/21 Page 14 of 14 PageID #:14




       documentation that indicates that he is not the subject of the outstanding warrant for

       Darren H. Cole and/or the CLEAR record for Darren H. Cole; and (3) provide any other

       relief necessary to protect Mr. Cole from future unlawful detentions or arrests at the

       hands of CPD;

   b. Awarding Plaintiff compensatory and punitive damages;

   c. Awarding Plaintiff reasonable attorney’s fees, costs, and expenses pursuant to 42 U.S.C.

       § 1988; and

   d. Granting any other such relief as the Court may determine is just and proper.

                                       JURY DEMAND

Plaintiff demands trial by jury
                                                                    Respectfully submitted,
                                                                    s/Sheila A. Bedi_______
                                                                    One of Plaintiff’s Attorneys
Sheila A. Bedi
Luke Fernbach*
Sara Rosenburg*
Community Justice Civil Rights Clinic
Northwestern Pritzker School of Law
375 East Chicago Avenue
Chicago, IL 60611
(312) 503-2492
sheila.bedi@law.northwestern.edu
LukeFernbach2021@nlaw.northwestern.edu
SaraRosenburg2022@nlaw.northwestern.edu
 *Law student licensed pursuant to Illinois
 Supreme Court Rule 711


Daniel Massoglia
First Defense Legal Aid
601 S. California Ave.
Chicago, IL 60612
708-797-3066
daniel@first-defense.org
